Citation Nr: 0108214	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  97-31 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953 and from July 1955 to July 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating action in 
which the RO determined that new and material evidence had 
not been submitted to reopen the claims of service connection 
for residuals of a head injury, residuals of injury to the 
left elbow and upper arm, and myopia.  Following appellate 
review in July 1999, the Board determined that new and 
material evidence had been submitted to reopen the claims of 
service connection for residuals of a head injury, residuals 
of injury to the left elbow and upper arm and that new and 
material evidence had not been submitted to reopen the claim 
of service connection for myopia.  Accordingly, the Board 
reopened the claims of entitlement to service connection for 
residuals of a head injury and for residuals of injury to the 
left elbow and upper arm and then remanded both issues to the 
RO for further development of the evidence.  In an October 
2000 rating action, the RO granted service connection for 
residuals of a left elbow injury with a 10 percent evaluation 
and granted service connection for residuals of a left 
shoulder injury with a 20 percent evaluation.  In an October 
2000 supplemental statement of the case (SSOC), the RO denied 
service connection for residuals of a head injury.  Thus, the 
issue of entitlement of service connection for residuals of a 
head injury  has been returned to the Board for further 
appellate consideration.

The veteran provided testimony at a video-conference hearing 
before the undersigned Acting Member of the Board in April 
1998.  A transcript of the hearing is of record.


REMAND

Following a review of the claims folder, the Board finds that 
further remand of the issue of entitlement to service 
connection for residuals of a head injury is necessary.  In 
particular, the Board notes that in the prior July 1999 
remand, the Board requested that the veteran undergo a VA 
neurological examination to determine the extent and likely 
etiology of any residuals of his in-service head injury, to 
include headaches.  The examiner was requested to express an 
opinion as to whether it was at least as likely as not that 
any current disorder relating to the veteran's head resulted 
from the noted in-service head injury or was otherwise due to 
service.

The veteran was afforded a VA neurological examination in May 
2000.  The examiner stated that he had reviewed the records.  
The report lists diagnoses that included headaches each day 
for the past 40 years, muscle tension, neurologically 
negative, and memory loss for 31 years, nonspecific, not 
obvious today.  The RO noted that the examiner failed to 
answer the specific questions set for the by the Board in the 
July 1999 remand and requested an addendum from the examiner.  
In a September 2000 addendum, the examiner stated that with 
regard to "the disorders relating to the head," the answer 
was that the May 2000 examination report described a head 
injury of "1958 or 1959 or 1961."  He stated that no 
details of those injuries were available.  He then commented 
that the veteran's memory impairments were presumably from 
those injuries, however a repeat MRI did not seem justified.  
With regard to the diagnosis of "headaches, muscle 
tension," the examiner stated that the yield from further 
evaluations of headaches present 40 years is extremely small 
and has not been justifiable in prior Veterans Administration 
experience.  

The Board notes that the examiner's addendum still did not 
provide an opinion as to whether the veteran currently 
suffers from headaches as a result of his in-service head 
injury.  However, the examiner did state that the veteran's 
current memory impairments were presumably from the head 
injury he suffered in service, although details of the injury 
were not available to him.  On that record, the Board finds 
that further review of the veteran's claims folder with 
regard to the in-service head injury and further comment as 
to the extent and etiology of the his diagnosed memory loss 
and headaches by the September 2000 VA examiner is required.  
Despite the examiner's comment that the details of the injury 
were not available to him, the Board notes that he indicated 
that he had reviewed the claims folder.  Moreover, the 
service medical records contained therein do in fact document 
the treatment that the veteran received following a head 
injury in September 1958.  The record also contains the 
report of a private physician dated in September 1996, 
wherein the veteran was diagnosed, in part, with headaches 
and memory loss of questionable etiology, probable post-
concussive syndrome.  Thus, the neurological examiner's 
report is deficient, in that the requested opinions were not 
provided.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's July 1999 Remand was not 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the noted 
deficiencies in the record, the Board finds that another 
Remand is required prior to the Board's issuance of a final 
decision in this case, so that the RO may refer the claims 
file to the prior neurological examiner, if possible.  That 
examiner should determine whether the requested medical 
opinions may be provided without an additional examination.  
If not, the RO should schedule another examination.  

The RO should first obtain and associate with the claims file 
all outstanding pertinent medical records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

While the Board regrets that a second remand of this matter 
will further delay a final decision on the appeal, such 
action is necessary to ensure that all due process 
requirements are met, and that the veteran is given every 
consideration with respect to the issue on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  With any needed signed releases from 
the veteran, the RO request and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
proceeding to the next step

2.  The RO should then refer the claims 
file, including a copy of this Remand, to 
the neurological examiner who examined 
the veteran in May 2000, if possible.  It 
should be noted that, despite the 
examiner's comment that the details of 
the veteran's in-service head injury were 
not available to him at the time of the 
previous examination, the service medical 
records contained in the claims file do 
in fact document the treatment that the 
veteran received following a head injury 
in September 1958.  Following review of 
the entire claims file, the examiner 
should determine whether the medical 
opinions requested below may be provided 
without additional examination of the 
veteran.  If not, the RO should schedule 
the veteran for such an examination.  The 
examiner's report of that examination 
should set forth in detail all current 
symptoms and pertinent clinical findings 
and diagnoses.  

The examiner should then be requested to 
provide answers to the following 
questions: 

a.  Is it at least as likely as not 
that any current memory loss 
resulted from the noted in-service 
head injury or is otherwise due to 
service?  

b.  Is it at least as likely as not 
that any current headaches resulted 
from the noted in-service head 
injury or are otherwise due to 
service?  

c.  Is it at least as likely as not 
that any other condition resulted 
from the noted in-service head 
injury or is otherwise due to 
service?  

The examiner's opinions should be 
supported by appropriate rationale and by 
reference to pertinent evidence in the 
claims folder.  To the extent possible, 
the examiner should distinguish and 
reconcile any contrary opinions contained 
in the record, e.g., the September 1996 
private medical report.  

3.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection for 
residuals of a head injury.  The RO must 
provide full reasons and bases for its 
determinations.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and be afforded an opportunity to 
submit written or other response before 
the claims file is returned to the Board 
for further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	W. R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



